Bullard, J.,

delivered the opinion of the court.
The appellee has moved to dismiss the appeal, on the ground that no security has been given, and lie contends, that a bond, signed as surety by the same person who was already surety on the injunction bond, offers no new security to him.
We are of opinion, that the conditions of the two bonds being different, the original one being only for damages consequent on the wrongful suing out of the injunction, and the last, that the surety will pay the judgment to be rendered on the appeal, the same person may well sign both, if otherwise unexceptionable; unless he has been, by the judgment appéaled from, condemned as a party, under the act of 1831. '
The rule is therefore, discharged.